Citation Nr: 1204232	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1978.  He died in February 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Unfortunately, this matter must be remanded for further development, for the reasons explained below.

At the outset, the appellant has not been provided with a notice letter fully compliant with the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and Hupp v. Nicholson, 21 Vet. App. 342 (2007), regarding claims for VA death benefits.  In particular, the RO sent the appellant a notice letter in March 2007, but this communication did not notify her of the disabilities for which the Veteran was service-connected at the time of his death. 

The record shows that the Veteran died in February 2007.  According to the Certificate of Death, the immediate cause of death was cardiac arrest, which was due to or as a consequence of a myocardial infarction.  

During his lifetime, the Veteran was service-connected for hiatal hernia with gastroesophageal reflux disease (GERD); bilateral knee disabilities; hepatitis B; left hip disability; and bilateral eye disorder.  

The appellant contends, both in her written statements and in her hearing testimony that the Veteran's death was due in part to water he drank while in Vietnam.  She also believed that his service-connected GERD and hepatitis B was a contributing cause of death.  Furthermore, she has indicated, and postservice records reveal, that the Veteran was on medication for hypertension.  She appears to indicate that he was taking such medicine while still in service.

Additionally, the appellant has testified that the Veteran was hospitalized during service for 6 months regarding his hepatitis.  She indicated that the records also show treatment for hypertension.  A review of the service treatment records (STRs) reveal that the Veteran was hospitalized for hepatitis for a 2-month period from June 1961 to August 1961.  The records are silent for any treatment of hypertension.  Nevertheless, as the appellant has indicated that some records may be missing, the RO should attempt to obtain for any additional outstanding STRs.

Furthermore, the appellant testified that the Veteran had two tours of duty in Vietnam in the early 1970s.  His service personnel records are not associated with the claims file.  Such records should be obtained on remand.

Finally, as the issues raised are primarily medical questions, a VA medical opinion should be obtained in order to allow the Board to adequately adjudicate this claim.  See 38 U.S.C.A. § 5103A(a).  


Accordingly, the case is REMANDED for the following:

1. The AMC/RO should obtain any outstanding STRs and associate them with the claims folder.  Additionally, the RO should obtain the Veteran's service personnel file and associate it with the claims folder.  Any negative search result should be noted in the record and communicated to the appellant.

2. Upon completing the above-requested development, the AMC/RO should undertake any further development warranted by the record.  Then, the AMC/RO should forward the entire claims file, including a copy of this remand, for review by an appropriate VA physician for preparation of an opinion.

The physician is asked to review the pertinent evidence and first opine whether the Veteran's hypertension should have been service-connected at the time of his death.  In other words, the examiner should state whether it is at least as likely as not that hypertension was incurred during service, was manifest within the first post-service year, or was proximately due to or the result of a service-connected disability, or medication taken for treatment thereof (the full list of service-connected disabilities are indicated earlier in this remand, on page 3).  The examiner should also express whether hypertension was aggravated (worsened beyond the natural progression of the disease) by any service-connected disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record.

The VA physician should then opine whether it is at least as likely as not that a service-connected disability (to include hypertension if any part of the above inquiry is answered in the affirmative), especially the Veteran's GERD with hiatal hernia or his hepatitis, either (a) contributed substantially or materially to his death, (b) combined to cause death, or (c) aided or lent assistance to the production of death.  The physician should understand that a service-connected disability is considered a contributing cause of death under VA law if it substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.

The physician should prepare a report setting forth all determinations, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the physician offer a detailed analysis for all conclusions and opinions reached supported by specific references to the claims file, including the post-service medical records, as indicated.

3. After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, if any, an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


